DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 12, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites registering first and second authentication information, performing a first and second authentication and restricting users from having similar authentication information. 
The limitation of recites registering first and second authentication information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “registering” in the context of this claim encompasses the user manually writing down authentication information to be maintained on a list. Similarly, the limitation of performing a first and second authentication, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “performing” in the context 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform registration, performing and restricting. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of restricting authentication from being registered) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform registration, performing and restricting steps amounts to no more than mere 
Furthermore, claim 1 is additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim recite(s) a system comprising components which may be interpreted simply as software, which does not fall under one of the four statutory categories, see for example “processor.” In this case, a processor may be interpreted as a software as applicant’s specification does not exclude this interpretation, see for example applicant’s specification page 9-11. It is recommended to the applicant to recite “microprocessor” or add a memory storing instructions, when executed by the processor…” 
Dependent claims 2-11 are rejected under the same rationale as they do not cure any of the deficiencies of independent claim 1. 
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, either alone or in combination do not expressly disclose identifying dissimilar authentication information. 
Dependent claims 5 and 6 are objected to for being dependent upon an already objected to claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiharu et al (JP 8-137800 A)-Applicant’s IDS.
Regarding claim 1, 12 and 13, Yohsiharu et al discloses an authentication system comprising at least one processor, an authentication method, and a non-transitory computer readable information medium having stored thereon a program for causing a computer to [0001-0005]: 
Registering, for each user, first authentication information and second authentication information [0061];
Please note that in this example, a writing sample and passcode are to be registered in the system to be associated with a user account. 
Performing first authentication based on a similarity between the first authentication information that has been input and the registered first authentication information and performing second authentication based on a match between the second authentication information that has been input and the registered second authentication information [0066, 0065, 0020];
Please note that in this example, a check is performed for both the writing sample and passcode to see if they have been already registered in the system together. 
Restricting a plurality of users having similar fist authentication information to each other from registering the second authentication information as each other [0064];
Please note that in this example, if the handwriting information matches when passwords are the same, a duplicate registration is not allowed. 
Regarding claim 8, Yohsiharu et al discloses all the limitations of claim 1. Yohsiharu et al additionally discloses extracting the first authentication information on a user matching the second authentication information that has been input, from among pieces of first authentication information registered in the storage; and performing the first authentication based on the first authentication information that has been input and the extracted first authentication information [0065, 0066];
Please note that in this example the handwriting and passcode can be checked against the stored database of user account information. 
Regarding claim 11, Yohsiharu et al discloses all the limitations of claim 1. Yohsiharu et al additionally discloses an authentication device which is included in the authentication system or which is communicable to and from the authentication system comprising at least one processor configured to receive an input operation, transmit, based on the input operation information required for each of the first authentication and the second authentication and execute predetermined processing when the first authentication information and second authentication information are successful [0065, 0066, 0020];
Please note that in this example the handwriting and passcode can be checked against the stored database of user account information to allow for the user to gain access to different access levels.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiharu et al (JP 8-137800 A)-Applicant’s IDS in view of Yasuto (JP 2014-230642 A)-Applicant’s IDS. 
Regarding claim 2, Yohsiharu et al discloses all the limitations of claim 1. Yohsiharu et al does not expressly disclose but Yasuto discloses acquiring the first authentication information on a user who has performed a predetermined registration application, setting the second authentication information on the user who has performed the predetermined registration application such that the set second authentication information is prevented from being the same as the second authentication information on another user having similar first authentication information to the user who has performed the predetermined registration application, and  registering the second authentication information as the second authentication information on the user who has performed the predetermined registration application [0060];
Please note that in this example the system allows for the user to set the password according to a predetermined protocol such that a collision of passwords is checked to make sure not overlap is found. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yohsiharu et al by checking passwords for collision, for the purpose of reducing the amount of duplicate data, based upon the beneficial teachings provided by Yasuto, see for example [0060].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Claim 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiharu et al (JP 8-137800 A)-Applicant’s IDS in view of Yasuto (JP 2014-230642 A)-Applicant’s IDS and in further view of Naoshia (JP 2004-153440 A). 
Regarding claim 3, Yohsiharu et al  and Yasuto discloses all the limitations of claim 1 and 2. Yohsiharu et al  and Yasuto does not expressly disclose but Naoshia discloses acquiring a part of the second authentication information specified by the user who has performed the predetermined registration application, setting a remaining part of the second authentication information on the user who has performed the predetermined registration application such that the set  second authentication information is prevented from being the same as the second authentication information on the another use [0044, 0045];
Please note that in this example the system can add either a suffix or random string to the authentication information.  
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the Yohsiharu et al  and Yasuto by adding to the authentication information, for the purpose of reducing the amount of duplicate data, based upon the beneficial teachings provided by Naoshia, see for example [0045].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 7, Yohsiharu et al  and Yasuto discloses all the limitations of claim 1 and 2. Yohsiharu et al  and Yasuto does not expressly disclose but Naoshia discloses randomly setting the second authentication information on the user who has performed the predetermined registration application such that the set second authentication information is prevented from being the same as the second authentication information on another user having similar first authentication information to the first authentication information on the user who has performed the predetermined registration application [0044, 0045];
Please note that in this example the system can add either a suffix or random string to the authentication information.  
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yohsiharu et al  and Yasuto by adding to the authentication information, for the purpose of reducing the amount of duplicate data, based upon the beneficial teachings provided by Naoshia, see for example [0045].  These modifications would result in ease of use and increased .  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiharu et al (JP 8-137800 A)-Applicant’s IDS in view of Rosenberg (WO-0182036-A2).  
Regarding claim 9, Yohsiharu et al discloses all the limitations of claim 1. Yohsiharu et al does not expressly disclose but Rosenberg discloses wherein the first authentication information includes biometric authentication information, wherein the first authentication includes biometric authentication, wherein the second authentication information includes a passcode having a predetermined number of digits, wherein the second authentication includes passcode authentication, and wherein the at least one processor is configured to restrict a plurality of users having similar biometric authentication information to each other from registering the same passcode as each other [page 19 lines 1-17];
Please note that in this example duplicate biometric data will not be allowed to be registered in the system. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yohsiharu et al by checking passwords for collision, for the purpose of reducing the amount of duplicate data, based upon the beneficial teachings provided by Rosenberg, see for example [0060].  These modifications would result in ease of use and increased security, both of which .  
Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiharu et al (JP 8-137800 A)-Applicant’s IDS in view of Purves (US 20130159154-A1)
Regarding claim 10, Yohsiharu et al discloses all the limitations of claim 1. Yohsiharu et al does not expressly disclose but Purves  discloses registering payment information in association with the first authentication information and the second authentication information and execute, when the first authentication and the second authentication information are successful, payment processing based on the payment information on a user for which the first authentication and second authentication are successful [0101, 0111];
Please note that in this example two factor authentication is associated with payment information. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yohsiharu et by associating authentication with payment info, for the purpose requiring authentication to be associated virtual wallet, based upon the beneficial teachings provided by Purves, see for example [0060].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Felsher (US 2013/0159021): discloses A method of controlling access to records stored within databases, each record having associated access rules, a location identifier, and a content identifier maintained in a centralized index, comprising: receiving a request, communicated from a requestor to a security processor, the request containing a specified content identifier; querying the centralized index to find entries corresponding to the specified content identifier; for each entry, applying the access rules for the record to determine whether the record is accessible; for each accessible record, automatically communicating from the security processor to the database storing the accessible record sufficient information to determine whether it is releasable per a set of native access rules of the database; logically associating the releasable accessible records into a linked set of releasable records; and communicating the linked set of releasable records to the requestor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436